DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Marquez (US 2018/0073833) in view of Wedrall (US 2,981,026) and Warren (US 2004/0099300).
As to claim 1, Marquez discloses a diving tool comprising a handle 24; a rod 22 with a tapered end.  Marquez implicitly discloses a means such as a hole, since a lanyard member 28 is shown attached to an end of the handle. 
Marquez does not disclose the knurled surface.  Wedrall discloses an underwater tool comprising a knurled surface (see figure 1), the knurled surface inherently defining grooves.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a knurled surface and grooves as disclosed by Wedrall, since doing so provides the expected benefit of providing an enhanced gripping surface.
Marquez also does not disclose the locking pin.  Warren discloses a rod 31 that is attached to a handle by a locking pin 21.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a locking pin as disclosed by Warren, since doing so provides the expected benefit of connecting two members together.
	Furthermore, as to the length ranges, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the rod or handle of certain lengths because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claims 2-3, although Marquez and Wedrall are silent to the materials used, both Marquez and Wedrall disclose underwater type tools. It would have obvious matter of design choice to use stainless steel, plastic, bronze, or corrosion resistant metal alloy, since such materials are known to be used for corrosion resistance.   
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquez (US 2018/0073833) in view of Wedrall (US 2,981,026) and Warren (US 2004/0099300) as applied to claim 1 above, and further in view of Brach JR et al (US 5,487,203).  
Marquez in view of Wedrall and Warren disclose all that is claimed except for the flat milled surface.  Brach Jr et al discloses a handle 1 including a flat surface 6 for indicia 7 such as name and/or logo (see col. 3, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a flat surface for indicia as disclosed by Brach Jr, since doing so provides the expected benefit of allowing the printing of advertising indicia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678